     Case 2:20-cv-11640-FMO-MRW Document 18 Filed 03/14/21 Page 1 of 3 Page ID #:48



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10    ANTONIO FERNANDEZ,                          )   Case No. CV 20-11640 FMO (MRWx)
                                                  )
11                         Plaintiff,             )
                                                  )
12                  v.                            )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
13    BOM SEO LEE, et al.,                        )
                                                  )
14                                                )
                                                  )
15                         Defendant.             )
                                                  )
16

17           On January 11, 2021, the court issued a Standing Order Re: ADA Accessibility Cases (see
18    Dkt. 9, Court’s Order of January 11, 2021), which ordered plaintiff to file a request for entry of
19    default no later than seven days after the time the response to the complaint would have been due
20    by the defendant. (Id. at 2). The court admonished plaintiff that “failure to seek entry of default
21    within seven [] days after the deadline to file a response to the complaint shall result in the
22    dismissal of the action and/or the defendant against whom entry of default should have been
23    sought.” (Id. at 2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30,
24    82 S.Ct. 1386, 1388 (1962)).
25           Here, defendants Ki Soo Pak and Myung Kyu Lee were served by personal service on
26    January 11 and 12, 2021, (see Dkt. 11, Proof of Service [as to Ki Soo Pak]); (Dkt. 10, Proof of
27    Service [as to Myung Kyu Lee]), and defendants Bom Seo Lee and Kyung Sook Pak were served
28    by substituted service on January 12 and 14, 2021. (See Dkt. 13, Proof of Service [as to Bom Seo
     Case 2:20-cv-11640-FMO-MRW Document 18 Filed 03/14/21 Page 2 of 3 Page ID #:49



1     Lee]); (Dkt. 14, Proof of Service [as to Kyung Sook Pak]). On January 29, 2021, the parties filed
2     a stipulation extending Ki Soo Pak, Myung Kyu Lee, Bom Seo Lee, and Kyung Sook Pak’s
3     (collectively, “defendants”) time to respond to the Complaint to March 3, 2021. (See Dkt. 15,
4     Stipulation to Extend Time for Defendants [to] File a Response to Initial Complaint [ ] at 2). As of
5     the date of this Order, defendants have not responded to the Complaint, nor has plaintiff filed a
6     request for entry of default as to each defendant. (See, generally, Dkt.).
7             A district court may dismiss an action for failure to prosecute or to comply with court orders.
8     Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
9     to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
10    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
11    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
12    should be imposed only after consideration of the relevant factors in favor of and against this
13    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
14    These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
15    need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
16    of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
17    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
18    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
19    a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
20    comply.”). “Although it is preferred, it is not required that the district court make explicit findings
21    in order to show that it has considered these factors and [the Ninth Circuit] may review the record
22    independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
23    1261.
24            Having considered the Pagtalunan factors, the court is persuaded that this action should
25    be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
26    file a request for entry of default as to each defendant hinders the court’s ability to move this case
27    toward disposition and indicates that plaintiff does not intend to litigate this action. In other words,
28    plaintiff’s “noncompliance has caused [this] action to come to a complete halt, thereby allowing

                                                          2
     Case 2:20-cv-11640-FMO-MRW Document 18 Filed 03/14/21 Page 3 of 3 Page ID #:50



1     [her] to control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d
2     983, 990 (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that
3     failure to file a request for entry of default would result in a dismissal of the action for lack of
4     prosecution and failure to comply with a court order. (See Dkt. 9, Court’s Order of January 11,
5     2021, at 2); see also Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure
6     to obey the court’s order will result in dismissal can satisfy the consideration of alternatives
7     requirement.”) (internal quotation marks omitted). Thus, having considered the Pagtalunan
8     factors, the court is persuaded that the instant action should be dismissed for failure to comply
9     with a court order and failure to prosecute.
10           Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
11    without prejudice, for failure to prosecute and comply with the orders of the court.
12    Dated this 14th day of March, 2021.
                                                                                 /s/
13                                                                       Fernando M. Olguin
                                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
